331 S.W.3d 740 (2011)
Reginald MOSES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94949.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Reginald Moses appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).